Exhibit 99.g ACS Securities Services, Inc. A Xerox Company 3988 N. Central Expressway Building 5, Floor 6 Dallas TX75204 Voice: (214) 887-7398 Fax:(214) 887-7198 INVESTOR SERVICES AGREEMENT An agreement between: ACS Securities Services, Inc. A Xerox Company 3988 N. Central Expressway Dallas, Texas 75204 which is identified as first person pronouns such as “we”, “our”, and “us”, and MacKenzie Realty Capital 1640 School Street Moraga, CA 94556 which is identified as second person pronouns such as “you” or “your”.Pronouns such as “both of us”, “either of us”, or “either party” applies to you and us equally.The term “Agreement” refers to the Investor Services Agreement and the “effective date” is the last date both of us have signed this Agreement. TYPES OF SERVICES This document describes our responsibilities, fees and the types of administrative services we agree to provide to you hereunder including, but not limited to, such as investor services, subscription document input, commission processing, distribution processing, transfers and tax reporting. INVESTOR SERVICES Fund Set-Up 1. We will be responsible for the initial set-up of your data in the IR2020 system. 2. We will be responsible for project management of the software application, IR2020. 3. We will provide assistance in setting up system and manual procedures. ACS Securities Services, Inc. Investor Services Agreement Page2 of 24 4. We will provide assistance with investor form and report designs. 5. We will provide training to your staff for the IR2020 system. On-going Investor Services 1. We will maintain investor data based upon receipt of approved forms such as custodian changes, address changes, transfer and distribution redirection. 2. We will update investor and investment information on our server. 3. We will prepare and mail address change confirmations to the old and new address. 4. We will provide commission and distribution processing as described in this Agreement 5. We will maintain appropriate levels of staffing during normal business hours. 6. You will have access to the IR2020 system.Access will be available 24 hours a day, 7 days a week, except during times of system upgrades, maintenance or unexpected down times.System upgrades are applied on an irregular basis and provide new features for our software, or to the operating software network.We will provide you with advance notice about upgrades. 7. We will provide you with two (2) Citrix licenses during the term of this Agreement.(Additional licenses may be obtained at cost, which is a one-time fee of $450 each.Price is subject to change based on current market value.) We will provide to you any licensing upgrades free of charge, for the two provided by us, but not for those additional licenses purchased by you. 8. We will meet compliance with the Securities and Exchange Commission requirements for managing investor information. 9. We will provide SEC auditors access to investor documentation and assist them in any efforts to verify compliance with their rules and regulations. TRANSFER AGENT SERVICES We will process transfers within the rules, regulations and guidelines established by the prospectus for the security as well as the U.S. Securities and Exchange Commission (the “SEC”), Financial Industry Regulatory Authority (FINRA), the New York, American or NASDAQ Stock Exchanges, or any other regulatory agency or self-regulatory organization with jurisdiction in stock transfer or handling services.The transfer process shall include: ○ Check good delivery of request and process transfer within the required legal time frame as established by stock transfer government agencies. ○ Any transfer request not in good delivery form will be rejected to the requestor or with clear communication specifying the requirements for completion.Any forms or written materials used in this communication are subject to your approval. ○ Issue the certificate for the exchange (if applicable). ○ Issue confirmation statement for “book” investments (non-certificated). ○ Perform transfers and allocations as of effective dates. ○ Update investor and investment files on our server. ○ We will send confirmation of transfers to: transferor, transferee, broker of record for both transferee and transferor. ACS Securities Services, Inc. Investor Services Agreement Page3 of 24 ○ There shall no additional charge associated with changing beneficiaries on a transfer on death (TOD) as long as the registration does not change. ○ We will maintain appropriate records to monitor response time, including date stamp of all written correspondence whether received directly from you, an Investor or an Investor Services representative. ○ We will cooperate with your independent public accountants and shall take all reasonable action to make any information available to such accountants as requested by them or you. ○ We will provide SEC auditors access to all transfer documentation and assist them in any efforts to verify compliance with their rules and regulations. ○ We will provide information back to you on a periodic basis so that you will have current transfer information, including transfer logs provided to you on a monthly basis. ○ We will file lost certificate reports for all lost Certificates as required by the Securities and Exchange Act of 1934 Rule 17f-1. We will provide the above services to you at a rate of $0.50 per investor per month, Base Monthly Fee.This fee will be calculated on a monthly basis based on the number of active investors on the last day of the month for which the invoice relates.The Minimum Monthly Fee for providing investor services is $2,500 per month.The billable monthly fee will be the greater of either the Minimum Monthly Fee or the Base Monthly Fee based on the calculation of active investors for that month. We will charge the transferor a transfer request fee of $50 per each transfer request.This fee covers the administrative costs of reviewing and gathering transfer paperwork.We will process custodial transfers for a fee of $50 per each transfer request.ACS will retain the transfer request fee whether or not the transfer is successfully processed. We will charge the investor a certificate replacement request fee of $50 per each certificate request.This fee covers the administrative costs of reviewing and gathering paperwork.ACS will retain the certificate replacement request fee whether or not the certificate is successfully processed. Initial and Additional Funds We will serve as the Transfer Agent for the below named initial funds.Additional funds may be added upon the complete execution by both parties of an addendum to this agreement.The addendum will identify the additional fund(s) and the effective date.Any additional fund(s) will be governed by the Terms & Conditions of this Agreement.A set-up fee of $1,000 to add an additional fund will be incurred.The additional fund(s) will be included in the monthly active investor fee calculation. This Agreement includes the following initial funds: Fund NameEffective Date ACS Securities Services, Inc. Investor Services Agreement Page4 of 24 Items Not Included in Investor Services/Transfer Agent Services Fee These items will be billed back to you in addition to the monthly fee. 1. Any direct miscellaneous expenses incurred on your behalf for the following: a. Toll free telephone number set-up and monthly charges, long-distance telephone calls to/from you or your investors plus applicable service fees and taxes and any long distance. b. Mail house charges for items we pay on your behalf. c. Outside printer or copying costs for items for your account we pay on your behalf. d. Postage, overnight delivery or shipping of investor documents. e. In-house printing or facsimile transmissions at $0.25 per copy. 2. All travel expenses incurred on your behalf will be billed back to you at our actual costs, provided you shall approve all of our reasonable travel before expenses are incurred. DISTRIBUTION PROCESSING SERVICES Our services for processing distributions include the following. 1. Process return of capital and dividend distribution amounts payable to investors and/or custodians 2. Prepare a file for printing of distribution checks to your investors and/or custodians 3. Prepare a check register detail report 4. Distribution payments will be issued via check or ACH 5. We will coordinate printing and mailing with a third party mail house. 6. Update on-line distribution inquiry files for data stored on IR2020 7. Provide on-line check inquiry for data stored on IR2020 8. Receive investor and/or broker check replacement requests a. Issue stop-payments on checks (bank charges will be billed back to you at our cost) b. Reissue replacement checks to investors and/or custodians 9. A fee of $200 per each distribution run processed will be incurred. A fee of $100 per each ACH and Wire file transmitted will be incurred. Reconciliation of bank statements and/or clearing of checks electronically in IR2020 will be performed for a fee of $100 per month.Only transactions after the date of our engagement will be reconciled by us.We are not responsible for reconciling transactions prior to our engagement. If we are not reconciling your bank statement, we will clear your paid checks via an electronic file from your bank and reconcile to the IR2020 database for a fee of $200 per account per month.Note, additional programming costs may be incurred if we are not currently set-up with your bank.We are not responsible for reconciling items prior to our engagement. If we pay bank service fees on your behalf, we will bill those back to you at our cost. Printing and postage will be billed back at our cost if we pay these items on your behalf. ACS Securities Services, Inc. Investor Services Agreement Page5 of 24 You will be required to deposit in full the appropriate amount of funds into the disbursing bank account at least two business days before the disbursement of funds can be made.We reserve the right to withhold issuance of checks, ACH’s, wires, etc. until such funds are deposited and verified. OPTIONAL SERVICES A. Subscription Request Document Processing Fee (SRD) We will process the SRD as described below for a fee of $20 per each SRD.ACS will earn this fee upon entry of the document information into the system and will retain the SRD fee whether or not the subscription is successfully admitted.Our services include the following unless otherwise noted: ○ Receive, review and verify the SRD according to the security offering investor document requirements as provided by the sponsor. ○ Search the existing investor database to determine if the investor ID has already been established. ○ Key the SRD information into the system. ○ Enter representative, broker and/or custodian information into the database if they currently don’t exist. ○ Submit the SRD to the Quality Control Department for review and approval. ○ We will create and mail a confirmation letter on a mutually agreed upon basis to the following parties as applicable. o Investor o Selling Representative o Custodian If you chose to process the SRD, we will provide the following services and will earn a fee of $10 per each SRD whether or not the subscription is successfully admitted. • You will be required to provide us with either the original SRD or a PDF of the SRD. • The SRD or PDF will be submitted to the Quality Control Department for review and approval. • We will attach the SRD PDF to the investor account. • We will create and mail a confirmation letter on a mutually agreed upon basis to the following parties as applicable. o Investor o Selling Representative o Custodian B. SRD Cures: o Any SRD not in good order will be rejected to you, or the requestor if you so designate, with clear communication specifying the requirements for completion.Any forms or written materials used in this communication are subject to your approval. ACS Securities Services, Inc. Investor Services Agreement Page6 of 24 o We will contact the broker dealer for the resolution of problems related to the SRD for a fee of $5 per each SRD (if you request this service). o Search existing investor database to find if investor ID has already been established. o Enter subscription document information. o Enter distribution payee information and ACH account information. o Receive investor payments, process and deposit checks. o Produce a subscription document batch report and a deposit report for the daily activity. o Create and mail Confirmation of Receipt of Funds Letters or similar document within 24 hours to be mailed to the investor to verify input information (our fees do not include printing, paper or postage costs).We will send daily confirmations internally if not in excess of 100 per day, if in excess we will outsource to your selected mail house. C. Customer Identification Program (CIP) Searches to verify the client’s identity against required Federal lists will incur a fee of $5 each.Results will be regularly reported to you. D. Commission Processing Services 1. We will prepare and issue a commission payment to the selling firm to include marketing reallowance fee and front-end subscription document fee. 2. We will prepare and issue a commission detail report to the selling firm. 3. Commission payments will be issued via check or ACH. 4. We will update the investor and investment files on our server. 5. We will provide the following reports on a daily basis: a. Cash Deposit Report b. SRD detail report c. Cure Report listing SRD’s that need to be cured or fixed if the document did not meet the requirements for admittance. 6. A fee of $200 per each commission run processed will be incurred. E. Investor Primary Contact Services • We will establish a toll free number or transfer your existing number for investors to call. • Expenses associated with the toll free number will be billed back to you at our cost. • We will provide a call center between the hours of 8:00 a.m. through 5:00 p.m. Central Time, Monday through Friday (excluding normal business holidays), for your investors administrative information concerning their investment such as account information, distribution history, and tax forms as included on our system. • We will maintain appropriate levels of staffing during normal business hours for handling investor’s calls to minimize calls that go directly to voice mailbox. • This service will incur a fee of $1,000 per month if you wish to utilize this service. ACS Securities Services, Inc. Investor Services Agreement Page7 of 24 F. Miscellaneous Services • OFAC and FINCEN searches will be performed in compliance with the USA Patriot Act.We run an OFAC search daily and run a FINCEN report on an annual basis.We will report the findings to you.An annual fee of $500 for the annual report will be incurred.This fee will be billed upon signing of this agreement and each January 1st thereafter. G. Tax Processing Services • A $1 charge per tax form is incurred in addition to the base monthly fee.A minimum tax form processing fee of $250 per fund is incurred for tax processing of less than 250 forms. Our services include the following: • Assist accountants in 1099/W-9 or K-1 calculations and processing • Update 1099/W-9 or K-1 Inquiry files. • Assist with creation of an acceptable electronic or paper format for filing in required states. • Create a history file for the 1099 or K-1 which can be used for reprints. Other fees you may incur include: 1. Printing, forms, inserting and mailing costs will be billed back to you at our cost if we pay these on your behalf. 2. K-1 or 1099 (tax form) reissues or corrections.If we are required to reprocess the tax form after receipt of the initial 1065 and investor data because of errors in the 1065 or investor data, you will be billed at a rate of $100 per hour to reprocess the data. 3. E-filing federal returns.This agreement does not include E-filing services.If you use an IRS approved 1065 software product to create the 1065 form, we can merge your detailed schedule K-1 data with an output file from, the 1065 software and transmit the resulting file to the IRS for you.Our fee for this service varies depending upon the number of K-1s but generally is $0.50 per K-1 filed and requires signature of a separate E-filing agreement. 4. State Filings.State requirements vary by state and sometimes require manipulation of the federal data to format the information for a state.We can create paper or E-filing files for several states; however, we do not guarantee that we can create paper or E-file in all states. Generally, we charge a minimum amount of $200 per state to create the paper reports or E-file.However, if a number of states will accept the same filing data (such as a condensed report), we will only charge you an hourly rate to create the ACS Securities Services, Inc. Investor Services Agreement Page8 of 24 report and reproduce it, rather than the minimum for each state that accepts the same report. H. Investor and Representative Web Portal Access We offer an Investor and Representative Web Portal that provides your investors and/or representatives with online access to investor information via a website hosted by us, password and other security features, updates to accounts on the web and on our system based upon authorized changes.We can provide access to your investor accounts directly from a link on your company’s website.This service is not part of this Agreement and is available upon signing of the separate agreement. I. Proxy Solicitation and Processing Services Due to the varied nature of proxy solicitations, we will provide proxy services on a project basis under separate agreement once our role is defined.We offer the following types of proxy services: • Proxy strategy, planning and ballot design. • Coordination of ballot printing. • Telephone web and/or mail voting • Tabulation and statistical reporting. • Solicitation J. Escheatment Services Escheatment Services are covered under separate agreement and are not part of this Agreement.We offer the following types of services: • Due diligence and lost investor search and address processing • Returned due diligence letter processing • Analysis and mass reissue of outstanding checks • Escheatment file creation and processing Fund Wind Down Period In the event you choose to discontinue or otherwise discontinue a fund (“Discontinued Program”) for which we are serving as transfer agent, we will provide the services described under this Agreement for that Discontinued Program during a Wind Down Period, which will begin on the May 1st after the issuance of the final tax forms described under “Tax Processing Services”. During the first twelve (12) months of the Wind Down Period, we will continue to provide the services for that Discontinued Program at a rate of $0.50 per investor per month for each investor who was included in that Discontinued Program’s final tax form.Beginning with the May 1st after the initial twelve (12) month Wind Down Period, we will continue to provide the services to you at a rate of $.25 per investor per month (for each investor who was included in that Discontinued Program’s final tax form) for as many months as you desire continued servicing. ACS Securities Services, Inc. Investor Services Agreement Page9 of 24 Should you desire to close out the bank account(s) of any Discontinued Program, we can provide a settlement estimate for a set period of time and you can prepay the Wind Down Fees prior to sending that Program’s final tax forms.We will no longer bill you for our services relating to such Program, but will continue to provide the services for the agreed upon Wind Down Period. Technical Support Services Use of technical support services will be based upon user request and will be provided via a Statement of Work (SOW) (either the Technical & Miscellaneous (Exhibit D) or a project specific SOW). Rate per Hour •
